Citation Nr: 1523417	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  10-37 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for sinusitis associated with pulmonary sarcoidosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary in this case so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  As noted in the July 2010 Statement of the Case, the Veteran underwent three VA examinations-in September 2009, December 2009, and January 2010.  However, the only examination that addressed his sinusitis was the one conducted in September 2009.  The other examinations addressed conditions other than his sinusitis, such as a heart condition.  

In May 2015, the Board received a statement in which the Veteran explained the symptoms and impairment caused by his sinusitis.  He reported that he had sinus surgery in December 2013.  Included with that statement is the report of a left fusion-guided sphenoidotomy with removal of fluid performed by Dr. "S.G.," and statements by Dr. "S.H." and Dr. "D.P." regarding impairment resulting from his sinusitis.  VA last examined the Veteran as to the severity of this disability in September 2009, well before his December 2013 surgery.  His recent statement is a report of a worsening of the severity of his sinusitis.  Also noted is that, in an April 2015 argument, the Veteran's representative contended that VA should provide the Veteran with another examination.  Given that the Veteran has reported a worsening of his sinusitis since his last relevant VA examination, a remand is necessary to afford him another VA examination so that adjudicators have a current picture of disability due to his sinusitis.  
On remand, VA should request that the Veteran provide all records of treatment of his sinusitis that he has not yet provided and inform him that VA will assist him in obtaining such records.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to his claim for an increased rating for his service-connected sinusitis.  

2.  Also, send a letter to the Veteran requesting that he provide all records of treatment of his sinusitis by private treatment providers that he has not already submitted or that he has already requested VA to obtain.  Inform him that VA will assist him in obtaining such evidence if he so desires and provide him with copies of VA Form 21-4142, Authorization and Consent to Release Information to VA.  Also, ask that he identify any VA facilities where he has received treatment for his sinusitis since October 2009.  Assist the Veteran in obtaining the identified records and associate all obtained records with the claims file.  To the extent that efforts to assist him in obtaining records are unsuccessful, associate documentation of efforts to assist him with the claims file.  

3.  Then, schedule the Veteran for an appropriate VA examination to evaluate the severity of his service-connected sinusitis.  All indicated tests and studies should be completed.  The claims folder must be sent to the examiner for review.  

The examiner is asked to address in the examination report the frequency and severity of symptoms associated with the service-connected sinusitis.  In particular, the examiner should discuss the frequency (number of occurrences per year) of incapacitating episodes, and non-incapacitating episodes, of sinusitis.  [In this regard, the examiner is hereby informed that an incapacitating episode of sinusitis is one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Note following DCs 6510-6514.  Non-incapacitating episodes of sinusitis are characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, General Rating Formula for Sinusitis following DCs 6510-6514.]  In addition, the examiner should discuss the Veteran's sinusitis treatment, including any antibiotic treatment or surgery.  

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why.

4.  After ensuring that all requested development is completed and adequate, readjudicate the claim for entitlement to disability evaluation in excess of 30 percent for sinusitis associated with pulmonary sarcoidosis.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

